Citation Nr: 0015787	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  96-22 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Service connection for memory loss claimed as due to an 
undiagnosed illness.  

2.  Service connection for hot and cold flashes claimed as 
due to an undiagnosed illness.  

3.  Service connection for cold symptoms claimed as due to an 
undiagnosed illness.  

4.  Service connection for nausea claimed as due to an 
undiagnosed illness.  

5.  Service connection for joint aches claimed as due to an 
undiagnosed illness.  

6.  Service connection for insomnia claimed as due to an 
undiagnosed illness.  

7.  Service connection for chronic fatigue claimed as due to 
an undiagnosed illness.  

8.  Service connection for dizziness claimed as due to an 
undiagnosed illness.  

9.  Service connection for a lack of concentration claimed as 
due to an undiagnosed illness.  

10.  Service connection for rectal bleeding claimed as due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from September 1986 to 
September 1990.  The veteran also served on active duty in 
the Southwest Asia theater of operations in support of 
Operation Desert Shield/Storm from February to August 1991.  
The veteran also had other service in the Reserve.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision by the RO.  



FINDINGS OF FACT

1.  The veteran had active service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

2.  The veteran's claims of service connection for hot and 
cold flashes, cold-like symptoms, nausea, joint aches, 
insomnia, chronic fatigue, dizziness and lack of 
concentration, as manifestations of an undiagnosed illness, 
are plausible and capable of substantiation.  

3.  No competent evidence has been submitted to render 
plausible the claims that the veteran has memory loss or 
rectal bleeding as due to an undiagnosed illness.  



CONCLUSIONS OF LAW

1.  The claims of service connection for hot and cold 
flashes, cold-like symptoms, nausea, joint aches, insomnia, 
chronic fatigue, dizziness and lack of concentration, as due 
to an undiagnosed illness are well grounded.  38 U.S.C.A. 
§§ 1117(a), 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

2.  Well-grounded claims of service connection for memory 
loss and rectal bleeding claimed as due to an undiagnosed 
illness have not been presented.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.317 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

In this case, the veteran contends that he has multiple 
symptoms due to an undiagnosed illness as a result of 
exposure to chemicals during service in the Persian Gulf.

A careful review of the veteran's service medical records 
shows that they are negative for any complaints, finding or 
diagnosis to include symptoms of memory loss hot and cold 
flashes, nausea, joint aches, insomnia, chronic fatigue, 
dizziness, lack of concentration or rectal bleeding.  

The veteran's service medical records do show that, in March 
1992, the veteran complained of congestion and minimal cough.  
The examination showed that his ears, nose and throat were 
normal.  There was no sinus tenderness.  Assessment was that 
of viral upper respiratory infection.  

The veteran's March 1992 annual service physical report of 
medical history shows that the veteran was in good health at 
that time and taking no medications.  

In a November 1993 treatment record, the examiner noted that 
the veteran complained of nasal congestion, pain and pressure 
around the sinuses, eyes and teeth.  The veteran also 
complained of trouble clearing his right ear.  The examiner 
noted that the veteran had been diagnosed with an upper 
respiratory infection two weeks previously and was treated 
with Amoxicillin which made his symptoms better.  Assessment 
was that of probable sinusitis, serous otitis and 
pharyngitis.  

In January 1994, the veteran was again treated for an upper 
respiratory infection.  Symptoms included those of sore 
throat, congestion, sinus pressure and pain and productive 
cough.  Assessment was that of viral upper respiratory 
infection.  

A February 1994 treatment record shows that the veteran was 
seen for a follow up visit with regard to his upper 
respiratory infection.  The veteran was off all medications 
and was totally asymptomatic.  Assessment was that of 
resolved upper respiratory infection.  

Outpatient treatment records from February 1994 showed that 
the veteran complained of lack of sleep, rectal bleeding, hot 
and cold flashes, chronic fatigue, cold-like symptoms with 
sinus congestion, productive cough, nausea and lack of 
concentration.  The veteran reported that his health was 
outstanding prior to deployment to the Persian Gulf, but that 
there was a change in his health during his flying operations 
in the Gulf War.  The veteran reported that, after he was 
discharged from the Air Force, he began to notice the onset 
of the aforementioned symptoms in October 1993.  Assessment 
was that of Persian Gulf War symptoms consistent with 
multiple chemical sensitivities; rectal bleeding, etiology 
undetermined.  

Another treatment record from February 1994 shows that the 
veteran complained of recurrent rectal bleeding for about 4 
weeks.  A chest x-ray study in March 1994 was noted to be 
normal.  

An April 1994 Persian Gulf Registry Code Sheet indicated the 
veteran was examined at that time.  The veteran complained of 
lack of sleep or excessive sleepiness, rectal bleeding, hot 
and cold flashes, chronic fatigue, sinus congestion, 
recurrent fever, productive cough, nausea, lack of 
concentration and joint aches.  

The examiner listed the "definite diagnoses" as follows:  
chronic fatigue, sleep disturbance, rectal bleeding, upper 
airway congestion, polyarthralgia, weight gain, dyspepsia and 
dry skin.  The examiner noted that the veteran's health 
before deployment was perfect; that the veteran developed 
symptoms after his return from the Persian Gulf; and that he 
was exposed to chemicals in the Persian Gulf.  

In May 1994, the veteran was interviewed and examined, and 
his chest x-ray, EKG, and laboratory results were discussed.  
Diagnosis was that of chronic fatigue, sleep disturbance, 
rectal bleeding, upper airway congestion, polyarthralgia, 
weight gain, dyspepsia, and dry skin.  

A May 1994 examination record listed the veteran's symptoms 
as being lack of sleep or excessive sleep, weight gain, 
bleeding from rectum, hot and cold flashes, chronic fatigue, 
sinus congestion, recurrent fever, productive cough, nausea, 
lack of concentration, dry skin and joint aches.  Again, it 
was noted that the veteran's health was outstanding before 
and during his service in the Persian Gulf, and that his 
persistent symptoms did not become manifest until October 
1993.  The examination was entirely normal, except for 
findings referable to external hemorrhoids.  

An October 1994 treatment record shows that the veteran was 
treated for complaints of persistent vomiting.  Assessment 
was that of acute gastroenteritis.

In a November 1994 progress note, the following was noted:  
the veteran's sleep pattern had improved; the veteran's 
rectal bleeding had subsided; the veteran's hot and cold 
flashes persisted; chronic fatigue had continued; sinus and 
nose congestion continued; fever subsided; cough persisted 
only when he developed colds; low or no appetite and nausea 
persisted; lack of concentration was worse; and joint pains 
were somewhat improved.  The veteran also complained of new 
symptoms to include that of dizziness described as light-
headedness.  Assessment was that of Persian Gulf Syndrome.  
Improvement was noted only in a few symptoms.  

The veteran was afforded a VA general medical examination in 
December 1994.  The veteran complained of the following: 
memory loss - the veteran stated that there was some 
improvement of his memory loss over the last six months; hot 
and cold flashes - occurring two times per month and 
unrelated to any other symptomatology; increased 
susceptibility to upper respiratory infections - since his 
service in the Persian Gulf; joint pain - in elbows, neck and 
joints with no heat or erythema; insomnia - possibly caused 
by his work habits; fatigue - since his service in the 
Persian Gulf; dizziness and nausea - unrelated to position or 
exertion; lack of concentration - to include inability to 
focus thought and tendency to wander; and rectal bleeding - 
no rectal bleeding at that time, but was previously examined 
and told that he had external hemorrhoids.  

The veteran indicated that all the aforementioned symptoms 
currently bothered him in some way.  The veteran was found in 
no acute distress.  Skin, head, face, neck, nose, sinuses, 
mouth, ears and eyes were all normal.  The veteran's 
cardiovascular system was normal.  There was no history of 
varicosities.  Respiratory system, digestive system and 
genitourinary system were all normal.  There were no external 
hemorrhoids noted.  There was no evidence of a hernia.  
Musculoskeletal system, endocrine system and nervous system 
were all normal.  Diagnosis was that of memory loss, etiology 
unknown; insomnia; and vertigo, etiology unknown.  

The veteran submitted lay statements from five persons who 
knew the veteran prior to his deployment to the Persian Gulf.  
The statements indicated that the veteran was never sick 
prior to entering the Gulf War, but that his health declined 
after he returned from the Persian Gulf to include physical 
illness and personality changes.  

In July 1997, the veteran was afforded a VA examination for 
mental disorders.  The veteran indicated that he had worked 
full time since 1995.  The veteran reported that his ongoing 
insomnia was not currently a problem.  The veteran reported 
that he had had trouble remembering things, trouble reading 
and concentrating since 1993.  The veteran also reported that 
he had become more "touchy" since he left the military and 
had less patience with people.  

The mental status examination revealed that the veteran was 
oriented times three.  The veteran's recall included that of 
Presidents times four, registration three out of three and 
recall three out of three.  The veteran was able to do serial 
7's down to forties with one error.  He was able to recite a 
list of six numbers forward and in reverse.  His insight and 
judgment were good.  Similarities and abstractions were good.  
His speech was of normal rate, tone and volume.  Thoughts 
were goal directed and logical.  There was no evidence of a 
psychotic process, delusions or suicidal ideation.  Affect 
was full range and appropriate with an underlying irritable, 
angry tone.  There was no paranoia.  A neuropsychiatric 
examination was advised to further elucidate any memory 
problems because the examiner initially found that there were 
no grossly evidence problems with the veteran's memory.  

The diagnosis was that of adjustment disorder with mixed 
disturbance of emotions and conduct consisting of impatience 
and irritability with other people.  Most likely secondary to 
current family struggles; insomnia, etiology unclear; 
possible cognitive disorder, not otherwise specified, which 
would require further detailed neuropsychiatric evaluation to 
assess the extent of any memory deficit.  

A September 1997 neuropsychological screening revealed that 
the veteran's overall intellectual potential was estimated to 
be in the average to above average range.  Performances on 
neuropsychological tests were in the average range overall.  
He was slightly perseverative on tracking tests and on tests 
of cognitive flexibility.  The veteran also had some 
retrieval problems after a delay, although he performed 
better with structure and with time to consolidate 
information.  There was no memory decay over time, however, 
functional memory complaints appeared to be the result of 
occasional attentional variability.  The veteran performed 
better when tasks were more difficult.  These symptoms were 
noted to be commonly found in patients with mood complaints, 
and there was no evidence of any focal dysfunction or 
neurologic illness.  

Finally, the veteran was afforded VA neurologic examination 
in October 1997.  The veteran complained that he had trouble 
with memory, concentration and irritability.  The veteran 
complained of insomnia and daily fatigue.  The physical 
examination was entirely normal.  Impression was that of 
normal neurological testing.  The pattern of cognitive 
difficulty described suggested that an underlying 
neurological condition was not the cause of the veteran's 
described difficulty with concentration and memory.  Rather, 
the difficulty appeared to be one of attention associated 
with disturbance of mood.  The examiner noted that the 
pattern was not suggestive of organic neurological 
dysfunction.  Nevertheless, it was well known that difficulty 
with mood could impair one's ability to recall material.  The 
examiner agreed with the conclusions of the neuropsychologist 
in that an improvement in general mood and outlook would 
likely result in improvement in symptoms.  


II.  Legal Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a) (West 1991), the Department of 
Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) (West 1991) to 
assist the claimant in developing the facts pertinent to the 
claim.  

Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more not later than December 31, 2001, and which cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117 (West 1991 & Supp. 2000); 38 C.F.R. § 3.317 (1999).  

A disability due to undiagnosed illness is considered 
"chronic" if it has existed for 6 months or more and/or has 
exhibited intermittent episodes of improvement and worsening 
over a 6-month period.  38 C.F.R. § 3.317(a)(2) (1999).  The 
6-month period of chronicity is measured from the earliest 
date on which the pertinent evidence establishes that the 
signs or symptoms of the disability first became manifest. 
38 C.F.R. § 3.317(a)(3) (1999).  

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) (West 1991) and 38 C.F.R. § 3.317 (1999) for 
disability due to undiagnosed illness generally requires the 
submission of some evidence of the following four elements:  
(1) active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War; (2) 
the manifestation of one or more signs or symptoms of 
undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

In this case, the Board will review the evidence of record 
with regard to the following claimed disabilities due to 
undiagnosed illness:


1.  Memory Loss

The Board notes that the veteran was diagnosed with memory 
loss of unknown etiology in December 1994.  However, there is 
no indication that the veteran's claimed memory loss was 
tested or evaluated by a medical professional at that time.  
Since the December 1994 examination, the veteran has 
undergone a battery of psychiatric testing to include VA 
psychiatric examinations in July and October 1997 as well as 
neuropsychological screening in September 1997.  As a result, 
the veteran was subsequently diagnosed with an adjustment 
disorder to include mood disturbance.  The October 1997 
examiner concluded that the veteran's claimed cognitive 
difficulty appeared to be one of attention associated with 
disturbance of mood.  The examiner further noted that it was 
well known that difficulty with mood could impair ones 
ability to recall material.  In this regard, the lay 
statements submitted by the veteran's friends and family 
indicated that the veteran exhibited both memory loss and 
changes in his personality to include irritability/mood 
disturbance.  

The medical evidence of record with regard to the veteran's 
claimed memory loss shows that it is not the result of an 
undiagnosed illness.  As such, the Board finds that the 
veteran's claim of service connection for memory loss as due 
to an undiagnosed illness is not well grounded.  


2.  Hot and Cold Flashes

As noted, the veteran complained of hot and cold flashes on 
the April 1994 Persian Gulf Registry Code Sheet.  The 
examiner did not list hot and cold flashes as one of the 
several "definite diagnoses."  However, in a November 1994 
progress note, the veteran continued to complain of hot and 
cold flashes.  The assessment was that of Persian Gulf 
Syndrome.  The Board notes that the veteran's examiner has 
provided a nexus between the veteran's hot and cold flashes 
and an undiagnosed illness.  As such, the Board finds that 
the veteran's claim of service connection for hot and cold 
flashes as due to an undiagnosed illness is plausible and 
capable of substantiation.  


3.  Cold Symptoms

The veteran's service medical records show that the veteran 
was treated on several occasions for an upper respiratory 
infection to include cough and nasal congestion.  Assessments 
were that of probably sinusitis and viral upper respiratory 
infection.  After service in the Persian Gulf, the veteran 
continued to complain of cold-like symptoms in a February 
1994 outpatient treatment record to include sinus congestion 
and productive cough.  Assessment was that of Persian Gulf 
War symptoms consistent with multiple chemical sensitivies.  
The Board notes that the veteran has provided a nexus between 
the veteran's claimed cold-like symptoms and an undiagnosed 
illness.  As such, the Board finds that the veteran's claim 
of service connection for cold-like symptoms as due to an 
undiagnosed illness is plausible and capable of 
substantiation.  


4.  Nausea

The medical records show that the veteran complained of 
nausea on several occasions along with several other symptoms 
as claimed to due an undiagnosed illness.  Specifically, the 
veteran complained of nausea in February, April, May and 
November 1994.  Assessment in November 1994 was that of 
Persian Gulf Syndrome.  The Board notes that the veteran's 
examiner has provided a nexus between the veteran's nausea 
and an undiagnosed illness.  As such, the Board finds that 
the veteran's claim of service connection for nausea as due 
to an undiagnosed illness is plausible and capable of 
substantiation.  


5.  Joint Aches

The medical records show that the veteran complained of joint 
aches in April, May and November 1994.  Assessment in 
November 1994 was that of Persian Gulf Syndrome.  Moreover, 
there are no x-ray studies of record to show that the 
veteran's joint aches are attributable to a know diagnosable 
disability such as arthritis.  The Board notes that the 
veteran's examiner has provided a nexus between the veteran's 
joint aches and an undiagnosed illness.  As such, the Board 
finds that the veteran's claim of service connection for 
joint aches as due to an undiagnosed illness is plausible and 
capable of substantiation.  


6.  Insomnia

The medical records show that the veteran suffers from sleep 
disturbance/insomnia.  Outpatient records from February, 
April, May and November 1994 attributed the veteran's 
insomnia to Gulf War syndrome.  The veteran was also 
diagnosed as having insomnia during his VA general medical 
examination in December 1994.  The insomnia was not 
attributed to a specific disease or illness.  The Board notes 
that the veteran's examiner has provided a nexus between the 
veteran's sleep disturbance/insomnia and an undiagnosed 
illness.  As such, the Board finds that the veteran's claim 
of service connection for insomnia as due to an undiagnosed 
illness is plausible and capable of substantiation.  


7.  Chronic Fatigue

The medical records show that the veteran complained of 
chronic fatigue in February, April, May and November 1994.  
Outpatient records February and November 1994 attributed the 
veteran's claimed chronic fatigue to Gulf War syndrome.  The 
Board notes that the veteran's examiners have provided a 
nexus between the veteran's claimed chronic fatigue and an 
undiagnosed illness.  As such, the Board finds that the 
veteran's claim of service connection for chronic fatigue as 
due to an undiagnosed illness is plausible and capable of 
substantiation.  


8.  Dizziness

A November 1994 progress note shows that the veteran 
complained of dizziness.  The examiner attributed that 
veteran's dizziness to Gulf War syndrome.  The veteran was 
also diagnosed as having vertigo, etiology unknown during his 
VA general medical examination in December 1994.  The Board 
notes that the veteran's examiners have provided a nexus 
between the veteran's dizziness and an undiagnosed illness.  
As such, the Board finds that the veteran's claim of service 
connection for dizziness as due to an undiagnosed illness is 
plausible and capable of substantiation.  


9.  Lack of Concentration

The medical records show that the veteran complained of lack 
of concentration in February, April, May and November 1994.  
Outpatient records from April, May and November 1994 
attributed the veteran's claimed lack of concentration to 
Gulf War syndrome.  The Board notes that the veteran's 
examiner has provided a nexus between the veteran's claimed 
lack of concentration and an undiagnosed illness.  As such, 
the Board finds that the veteran's claim of service 
connection for lack of concentration as due to an undiagnosed 
illness is plausible and capable of substantiation.  


10.  Rectal Bleeding

The veteran complained of rectal bleeding in February, April, 
and May 1994.  The veteran was examined in May and the 
examination was entirely normal except for external 
hemorrhoids.  In November 1994, the veteran reported that his 
rectal bleeding had subsided.  During the December 1994 VA 
examination, the veteran had no rectal bleeding.  The Board 
therefore finds that the veteran's previously reported 
complaints of rectal bleeding are not shown to currently be 
reflective of a chronic disability.  As such, the claim of 
service connection for rectal bleeding as due to an 
undiagnosed illness is not well grounded.  



ORDER

As the claims of service connection for hot and cold flashes, 
cold-like symptoms, nausea, joint aches, insomnia, chronic 
fatigue, dizziness and lack of concentration due to an 
undiagnosed illness are well grounded, the appeal to this 
extent is allowed, subject to further action as discussed 
hereinbelow.  

Service connection for claimed memory loss and rectal 
bleeding as due to an undiagnosed illness is denied, as well-
grounded claims have not been submitted.  



REMAND

Because the claims of service connection for hot and cold 
flashes, cold-like symptoms, nausea, joint aches, insomnia, 
chronic fatigue, dizziness and lack of concentration due to 
an undiagnosed illness are well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

Because of the unique requirements of 38 C.F.R. § 3.317 
(1999), it must be medically ascertained whether each of the 
reported symptoms is the result of any diagnosed or 
undiagnosed condition.  Thus, a remand is necessary further 
action in order to obtain a medical opinion addressing those 
questions.  A VA examination should be rescheduled following 
receipt of any additional treatment reports and the veteran 
should be advised of the time and place of the examination.  
He should also be advised of the consequences of failure to 
report for the examination.  See 38 C.F.R. § 3.655 (1999).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file copies of all relevant VA and 
private treatment reports.  If the search 
for records yields negative results, then 
that fact should be clearly documented in 
the claims file.  

2.  After receiving and associating the 
above-mentioned records, the veteran 
should be afforded a VA examination to 
ascertain the nature and extent of the 
claimed signs or symptoms of hot and cold 
flashes, cold-like symptoms, nausea, 
joint aches, insomnia, chronic fatigue, 
dizziness and lack of concentration.  He 
should be notified of the time and the 
place of the examination and the claims 
folder should clearly reflect that 
notification.  He should also be apprised 
of the consequences of failing to appear 
for the examination.  The claims folder, 
a copy of this REMAND and a copy of the 
April 1998 VA Under Secretary for 
Health's VA Information Letter 10-09-010 
containing the Guidelines for Persian 
Gulf War disability examinations must be 
made available to and be reviewed by the 
examiner or examiners prior to the 
examination.  Each examiner should 
acknowledge such review in the 
examination report.  The examination 
should be conducted under the new 
protocol for Persian Gulf War veterans 
claiming service connection for 
manifestations of an undiagnosed illness.  

3.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action should be 
undertaken.  

4.  After ensuring that all requested 
development has been accomplished to the 
extent possible, the RO should again 
review the veteran's pending claims.  If 
any benefit sought on appeal remains 
denied, then the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



